Citation Nr: 0210005	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  94-44 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear. 

2.  Entitlement to service connection for hearing loss in the 
left ear. 

3.  Entitlement to service connection for hepatitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty for training from June 1965 
to November 1965 and on active duty from December 1966 to 
October 1968 and July 1976 to July 1980.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico, 
(hereinafter RO).  Sufficient development has been 
accomplished since the May 1998 remand to equitably 
adjudicate this case, and this case is now ready for 
appellate review.     


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  It is at least as likely as not that a pre-existing 
hearing deficit in the right ear underwent a permanent 
increase in severity during the veteran's third period of 
duty. 

3.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of a hearing loss in the 
left ear. 

4.  Sensorineural hearing loss in the left ear was not shown 
to be present until many years after separation from service, 
and was first shown at a time too remote from service to 
conclude that it is etiologically related to service.

5.  A current disability which can be linked to in-service 
hepatitis is not demonstrated by competent medical evidence.   


CONCLUSIONS OF LAW

1.  The veteran's defective hearing in the right ear was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2001).

2.  Hearing loss in the left ear was not incurred in or 
aggravated by service, nor may a sensorineural hearing loss 
disability in the left ear be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2001).

3.  A current disability resulting from hepatitis incurred in 
or aggravated by service is not demonstrated.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claims by statement of the cased dated in 
September 1993 supplemental statements of the cased dated in 
May 1995, April 1996, and March 2002 and a letter dated in 
March 2002 which notified the veteran of the VCAA.  The Board 
concludes that the discussion therein adequately informed the 
veteran of the information and evidence needed to 
substantiate his claims thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include VA outpatient treatment reports and reports from 
the VA examinations requested in the May 1998 remand, has 
been obtained by the RO, and the veteran has not identified 
any additional pertinent records for submission by himself or 
that need to be obtained by VA.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002).  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 


II.  Hearing Loss

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
There are some disabilities, including sensorineural hearing 
loss, for which service connection may be presumed if the 
disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
However, service connection for impaired hearing shall not be 
established unless hearing status meets certain pure tone and 
speech criteria.  38 C.F.R. § 3.385. 

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Applying these criteria to the instant case, the 
Board finds that the most recent audiometric findings 
obtained from a September 1999 VA audiometric examination 
reflect the required thresholds for a finding of hearing 
impairment in each ear under 38 C.F.R. § 3.385.  At that 
time, pure tone thresholds, in decibels, were recorded as 
follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
60
55
LEFT
10
10
10
50
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The impression was moderate to moderately severe 
sensorineural hearing loss in the right ear and moderate 
sensorineural hearing loss in the left ear.  

The Board finds that while the most recent audiometry results 
indicate that the veteran currently has bilateral hearing 
loss disability, the record only supports a finding that 
hearing loss in the right ear was aggravated by service.  In 
this regard, the induction examination prior to the veteran's 
third period of service in May 1976 showed pure tone 
thresholds of 35 and 45 at 4,000 and 6,000 Hz.  The 
separation examination from this period of service conducted 
in May 1980 showed pure tone thresholds of 55 and 50 at 4,000 
and 6,000 Hz, and partial deafness in the right ear was 
diagnosed at that time.  Thus, the veteran's hearing loss 
that preexisted his third period of service increased in 
severity during that period of service, raising the 
presumption of aggravation.  Also of note is the veteran's 
testimony at his November 1994 hearing and written 
contentions asserting that he was exposed to acoustic trauma 
during service in the form of gun and mortar fire.  

The Board finds that the right ear hearing loss, specifically 
at 4000 hertz, increased from 35 decibels shown in May 1976 
to 55 shown in May 1980.  The VA audiological examination in 
1999 showed a decibel loss of 55, which was no increase over 
the loss shown during the third period of service.  The Board 
finds that the evidence of worsening of hearing loss in the 
right ear discussed above, the diagnosis of partial deafness 
in the right hear upon separation from the veteran's third 
period of service, and the hearing loss currently shown in 
the right ear as defined by 38 C.F.R. § 3.385, warrants a 
finding that the increase in severity of hearing loss was 
permanent in nature, the presumption of aggravation is not 
rebutted, and service connection for hearing loss in the 
right ear should be granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.306.

With regard to hearing loss in the left ear, the Board notes 
that it concludes that hearing loss was not shown in the left 
ear to a degree of 10 percent or more within the one year 
presumptive period, as the first post-service audiometric 
findings suggestive of hearing loss in the left ear were 
contained in the reports from a January 1995 VA audiometric 
examination.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385; Hensley v. 
Brown, 5 Vet. App. 155 (1993).  Moreover, there is no 
competent evidence linking current hearing loss in the left 
ear to service, and a nexus between current hearing loss in 
the left ear and service was ruled out by the VA physician 
who conducted the September 1999 VA examination.  

Based on the evidence above, the Board finds that the initial 
clinical diagnosis for hearing loss disability in the left 
ear, occurring approximately fifteen years after separation 
from service, is too remote in time to be reasonably 
attributable to service.  Moreover, the medical evidence of 
record does not support the veteran's contention that his 
hearing loss in the left ear is causally related to his 
military service.  Notably, the record reflects no evidence 
of a hearing loss disability in the left ear during service.  
While the veteran's assertions in written argument and 
testimony presented at a November 1994 hearing linking 
hearing loss in the left ear to service have been considered, 
absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  There is no such 
independent supporting clinical evidence with regard to the 
left ear of record.

In short, the medical evidence presented by the veteran does 
not demonstrate a nexus between current hearing loss in the 
left ear and service.  In the absence of such a nexus, the 
medical evidence of record is insufficient to support a 
finding of service connection for hearing loss in the left 
ear.  Heuer v. Brown, 7 Vet. App. 379, 386-87 (1995).  
Accordingly, the Board finds that the probative weight of the 
"negative" evidence exceeds that of the "positive" 
evidence with respect to the claim for service connection for 
hearing loss in the left ear, thus warranting a denial of 
this claim.  Gilbert, 1 Vet. App. at 49.

III.  Hepatitis

The service medical records indicated the veteran was 
hospitalized for hepatitis in November 1976.  Review of the 
service medical records dated thereafter, including the May 
1980 separation examination, do not reflect any chronic 
residuals of hepatitis.  After service, a January 1995 VA 
examination indicated that the veteran had positive 
antibodies for hepatitis A, B, and C and "minimal" 
sequelae.  Clarification of these findings, as requested by 
the Board in its May 1998 remand, was obtained by way of a 
September 1999 VA examination.  The physician who conducted 
this examination indicated that she had examined the 
pertinent clinical evidence contained in the claims file.  
Her diagnoses following the examination were status post 
hepatitis-A without sequelae, and Hepatitis B and C.  She 
concluded as follows: 

After review of [the] medical record, 
clinical findings, and laboratories, 
there is no evidence of any actual 
chronic residual disability from any form 
of hepatitis (in this patient, hepatitis-
A, which was contracted during active 
military service).

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability (emp. in 
orig.).  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Also, as noted above, absent any 
independent supporting clinical evidence from a physician or 
other medical professional, the veteran's assertions that he 
has a current disability that is etiologically related to 
service are not probative.  Espiritu, 2 Vet. App. at 492.  
Given the finding of no residual disability attributable to 
hepatitis from the 1999 VA examination discussed above, and 
the lack of any other competent evidence demonstrating a 
current disability associated with hepatitis, the Board must 
find this "negative" evidence to outweigh the "positive," 
which is limited to the unsupported written contentions and 
testimony of the veteran.   Accordingly, the claim for 
service connection for hepatis must be denied.  Brammer, 3 
Vet. App. at 223, Espiritu, 2 Vet. App. at 492; Gilbert, 1 
Vet. App. at 49.


ORDER

Entitlement to service connection for hearing loss in the 
right ear is granted. 

Entitlement to service connection for hearing loss in the 
left ear is denied. 

Entitlement to service connection for hepatitis is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

